Citation Nr: 0905315	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-27 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1965 to February 1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Procedural history

The Veteran filed a claim of entitlement to service 
connection for diabetes mellitus, type II, in December 2004.  
In the March 2005 rating decision, the RO denied the 
Veteran's claim.  The Veteran disagreed with the decision and 
initiated this appeal by filing a timely substantive appeal 
(VA Form 9) in August 2005.  

In a July 2007 letter, the Veteran was notified that the 
Board's action on his claim was suspended as a result of the 
stay imposed [pursuant to Chairman's Memorandum, No. 01-06-24 
(September 21, 2006)] on all cases affected by the decision 
issued by the United States Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
Following further appellate litigation, a final decision was 
reached in the Haas case, which will be discussed in further 
detail below.  See Haas v. Nicholson, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).  Accordingly, pursuant to Chairman's 
Memorandum, No. 01-09-03 (January 22, 2009), the stay has 
been lifted and the Board may proceed to a decision in this 
matter.  


FINDING OF FACT

A preponderance of the medical and other evidence of record 
supports a conclusion that the Veteran's diabetes mellitus, 
type II, is unrelated to his military service.


CONCLUSION OF LAW

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
type II diabetes mellitus, which he contends that he incurred 
as a result of herbicide exposure in service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated January 2005.  The letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  The VCAA letter also provided 
specific information concerning the law relating to herbicide 
exposure.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records from the 
military, the VA, and any Federal agency.  With respect to 
private treatment records, the VCAA letter informed the 
Veteran that VA would make reasonable efforts to request such 
records.  The Veteran was also advised in the January 2005 
letter that a VA examination would be scheduled if necessary 
to make decisions on his claim.  

The January 2005 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you of the 
problem.  It is your responsibility to make sure we receive 
all requested records that are not in the possession of a 
Federal department or agency."  [Emphasis as in the 
original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b).  
[The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for service 
connection claims, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed disability.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and an effective 
date were not assigned.  The Veteran's claim of entitlement 
to service connection was denied based on elements (2) in-
service disease or injury, and (3), connection between the 
Veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Further, because as discussed below the Board is 
denying the Veteran's claim, elements (4) and (5) remain 
moot.

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his service connection claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  The evidence of 
record includes the Veteran's service treatment records, 
service personnel records, the Veteran's statements, and VA 
treatment records.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

A medical examination is unnecessary in this case, however, 
because there is no evidence of record establishing an in-
service injury or disease, nor is there evidence establishing 
that the disease [diabetes mellitus] manifested within the 
one year presumptive period discussed below.  The Veteran's 
service treatment records contain no diagnosis of diabetes 
mellitus, nor has the Veteran submitted any other evidence 
indicating a manifestation prior to 2004.  Additionally, as 
will be discussed below, in-service injury based on exposure 
to Agent Orange may not be presumed based on the evidence.  
Under such circumstances, an examination is not required.  

The facts of this case are distinguished from the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in the 
present case, there is no evidence of in-service injury or 
disease; specifically, there is no credible evidence of in-
service exposure to herbicides.

The Board has carefully considered the provisions of the 
VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative and he has declined the option of testifying 
at a personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include 
Type 2 diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. 
§ 3.309(e) (2008).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  
As such, the Board must not only determine whether the 
Veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, [see 38 C.F.R. § 3.309(e)], but 
also must determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 (West 2002) 
and 38 C.F.R. § 3.303(d) (2008).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran is seeking service connection for diabetes 
mellitus, type II, which he contends is related to herbicide 
exposure he experienced in connection with his military 
service.
As detailed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, VA treatment 
records dated May 2004 and December 2004 document a diagnosis 
of diabetes mellitus, type II.  Accordingly, Hickson element 
(1) is satisfied.

With regard to Hickson element (2), the Board will separately 
address disease and injury.

Concerning disease, there is no medical evidence of diabetes 
mellitus in service or within the one year presumptive period 
after service found in 38 C.F.R. § 3.309(a).  The Veteran's 
service treatment records are entirely silent as to any 
complaint, treatment, or diagnosis of diabetes mellitus.  In 
particular, the separation examination dated February 1967 is 
pertinently absent any notation related to diabetes mellitus 
and urinalysis performed at the time was negative for 
abnormal findings.  

Further, competent medical evidence of record indicates that 
the Veteran was initially diagnosed with diabetes mellitus in 
May 2004.  See VA treatment record dated May 2004.  This is 
long after the end of the one year presumptive period.  See 
38 C.F.R. §§ 3.307, 3.309(a) (2008).  Accordingly, Hickson 
element (2) is not satisfied as to disease.

With respect to in-service injury, the Veteran contends he 
was exposed to herbicides, specifically Agent Orange, while 
in military service.  

As indicated above, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  "'Service in the Republic of 
Vietnam' includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  Id.  

The Veteran's service in the waters off of Vietnam is not 
disputed.  Specifically, service personnel records 
demonstrated that the Veteran served aboard the U.S.S. CORAL 
SEA from 1965 to 1967.  The Center for Unit Records Research 
(now referred to as United States Army and Joint Services 
Records Research Center) confirmed that the U.S.S. CORAL SEA 
served in the official waters of the Republic of Vietnam from 
July 4, 1965 to July 24, 1965, from August 11, 1965 to 
September 11, 1965, from September 21, 1965 to October 15, 
1965, from September 12, 1966 to October 19, 1966, from 
October 30, 1966 to November 1, 1966, and from December 4, 
1966 to December 26, 1966.  

Crucially, such service in the official waters off the coast 
of Vietnam does not constitute 'service in the Republic of 
Vietnam.'  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) [holding that 
the Court had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption].  
Instead, 'service in the Republic of Vietnam' requires 
visitation 
(i.e. setting foot) in Vietnam.  See 38 C.F.R. §§ 3.307(a), 
3.313(a) (2008).  

Although the Veteran's service aboard the U.S.S. CORAL SEA 
does not by itself constitute service in Vietnam for purposes 
of the regulations relating to presumptive service connection 
due to Agent Orange exposure, the Veteran has expressly 
contended that he did 'set foot' in the Republic of Vietnam.  
Specifically, in an April 2005 statement, he asserted that in 
April 1975, while stationed in the Philippine Islands 
awaiting his ship, he "loaded mail into planes and flew to 
Vietnam to unload mail there.  [He] did this for two 
months."  See the Veteran's statement dated April 2005.  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Crucially, a review of the record reveals no evidence to 
substantiate the Veteran's recent statements that he flew to 
Vietnam in April and May 1965.  Service personnel records are 
absent any notation pertaining to the Veteran's mail duties 
and fail to note any special duty assignments which would 
require in-country visits within Vietnam.  The Board places 
far greater probative value on the pertinently negative 
contemporaneous service department records than it does on 
the more recent statements of the Veteran, made in connection 
with his claim for monetary benefits from the government.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the Veteran's unsupported 
assertion of events now over three decades past.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  

Additionally, and significantly in the Board's opinion, 
service treatment records demonstrate that the Veteran sought 
medical treatment aboard the U.S.S. CORAL SEA in April 1965, 
May 1965, and June 1965.  This evidence suggests that the 
Veteran was not serving in the Philippines and Vietnam at 
that time, but was rather aboard ship.  Accordingly, the 
Board finds the Veteran's recent statements as to in-country 
service to be unsupported by the evidence of record and 
therefore unpersuasive.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].  

In short, the objective evidence does not show that any of 
the Veteran's military service involved actual visits within 
the country of Vietnam.  Rather, the evidence demonstrates 
that he served on a deep-water vessel off the coast of 
Vietnam, which as discussed above, does not satisfy the 
statutory presumption of in-service herbicide exposure.  
Accordingly, the Board finds that the Veteran is not entitled 
to the statutory presumption of Agent Orange exposure 
pursuant to 38 C.F.R. 
§ 3.307(a)(6)(iii).

As detailed above, in Combee v. Brown, the Federal Circuit 
held that when, as here, a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

In the absence of a statutory presumption of Agent Orange 
exposure, the Board is left with the Veteran's rather vague, 
alternative contention that he was somehow exposed to Agent 
Orange in his duties aboard the U.S.S. CORAL SEA.  
Specifically, in an April 2005 statement, he indicated that 
one of his duties aboard ship was to "assemble and load 
Agent Orange cylinders."  

However, there is no objective evidence which suggests that 
the Veteran was ever exposed to Agent Orange in his duties 
aboard the U.S.S. CORAL SEA.  Service personnel records do 
not document any such exposure and the Veteran has not 
provided details pertaining to this onboard handling of Agent 
Orange.  Despite being notified in the August 2005 statement 
of the case that there is no evidence he was exposed to Agent 
Orange, the Veteran did not provide a statement clarifying 
this alleged Agent Orange exposure.  From the Veteran's 
single vague statement, the Board cannot assess what exposure 
the Veteran had to Agent Orange, or indeed, how he knows he 
"assembled and loaded" Agent Orange.  In this regard, the 
Board observes that it is a claimant's responsibility to 
support a claim for VA benefits.  See 38 U.S.C.A. § 5107(a) 
(West 2002).  The Veteran clearly has not accepted that 
responsibility. 

There is no objective evidence which suggests that the 
Veteran was ever exposed to Agent Orange aboard the U.S.S. 
CORAL SEA.  The Board finds the Veteran's statement 
pertaining to this potential exposure to be far too vague to 
substantiate his contention of direct contact with Agent 
Orange.  See Cartright, supra. 
In summary, with respect to in-service injury, exposure to 
Agent Orange cannot be presumed, due to the circumstances of 
the Veteran's service; and there is no probative evidence 
that the Veteran was actually exposed to Agent Orange.  
Hickson element (2) therefore has not been met with respect 
to both disease and injury, and the Veteran's claim fails on 
this basis.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when a veteran has had 
Agent Orange exposure.  See 38 C.F.R. 
§ 3.309(e) (2008).  However, as discussed above, in this case 
there is no Agent Orange exposure; thus, there is no presumed 
medical nexus.  In the absence of an in-service incurrence of 
disease or injury, it follows that Hickson element (3), 
medical nexus, is necessarily lacking as well.  In fact, the 
record is pertinently absent any competent evidence of 
medical nexus between the Veteran's currently diagnosed 
diabetes mellitus, type II, and his military service.  

To the extent that the Veteran, or his representative, 
contends that a medical relationship exists between the 
Veteran's current diabetes mellitus and military service, 
their opinions are entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statement 
offered in support of the Veteran's claim is not competent 
medical evidence and does not serve to establish a medical 
nexus.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he 
has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, she cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  

Specifically, as was indicated above, the earliest diabetes 
mellitus diagnosis of record was in May 2004.  As such, there 
is no competent medical evidence that the Veteran was 
diagnosed with or treated for diabetes mellitus for over 
thirty-five years after his February 1967 separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Continuity of symptomatology after service is 
therefore not demonstrated.

Further, the Board finds that the circumstances presented 
herein differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case while there is a 
current diagnosis of diabetes mellitus, there is no evidence 
of in-service disease and no persuasive evidence of in-
service injury; specifically, exposure to herbicides.  As 
such, a VA medical nexus opinion is not necessary.  

Accordingly, Hickson element (3) is also not satisfied.

For the reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, to include as due to herbicide exposure.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


